                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA




 CHRISTINA BOBINSKI,
                        Plaintiff,                          No. 4:18-cv-00038-JKS
           vs.                                            ORDER OF DISMISSAL


 KINROSS GOLDMINE,
                        Defendant.




       Self-represented litigant Christina Bobinski filed a complaint against her employer,
Fairbanks Gold Mining, Inc. (“FGMI”),1 under the Civil Rights Act of 1871, 42 U.S.C. § 1983,
raising various employment and medical-related claims. Docket No. 1 (“Complaint”). This
Court granted FGMI’s motion to dismiss the Complaint for failure to state a claim upon which
relief can be granted on the basis that Bobinski failed to show that her private employer acted
under color of state law, as required for maintaining a § 1983 action. Docket No. 14 at 3. The
Court dismissed her medical-related claims (Claims 2 and 3) with prejudice after concluding that
Bobinski’s complaint is devoid of any facts that would show that FGMI violated a federal right
and Bobinski could prove no facts establishing entitled to relief under federal law. Id. at 4. With



       1
                 Bobinski names Kinross Goldmine in her Complaint. Docket No. 1. Defendant
states that the correct name of the entity is Fairbanks Gold Mining, Inc. Docket No. 8 at 1 fn.1.

                                                -1-
respect to Claim 1, however, the Court concluded that Bobinski may be attempting to allege
employment discrimination under Title VII of the Civil Rights Act of 1964, and provided
Bobinski an opportunity to file an amended complaint raising a Title VII claim and alleging
sufficient facts, if any, to show that she has exhausted her administrative remedies through the
Equal Employment Opportunity Commission. Id. at 4-5. Bobinski did not amend her complaint
by the June 10, 2019, deadline for doing so.
       IT IS THEREFORE ORDERED THAT Claim 1 is DISMISSED WITH
PREJUDICE for failure to state a claim.
       IT IS FURTHER ORDERED THAT all pending motions are DENIED AS MOOT.
       The Clerk of the Court is to enter judgment accordingly.
       Dated: June 12, 2019.
                                                              /s/ James K. Singleton, Jr.
                                                             JAMES K. SINGLETON, JR.
                                                             Senior United States District Judge




                                                -2-
